Citation Nr: 1545310	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations (stomach disability), evaluated as 20 percent disabling prior to March 30, 2006, 60 percent disabling from March 30, 2006 to July 31, 2007, and 40 percent disabling on and after August 1, 2007.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia and anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected stomach disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an October 2007 rating decision of the RO in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Detroit Michigan.

In February 2013, the Board remanded this case for further development, to include obtaining Social Security Administration (SSA) records and outstanding VA treatment records.  The case has been returned to the Board for further appellate action.

The Board notes that a claim of entitlement to service connection for schizophrenia was previously denied in an October 1998 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected stomach disability.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for a stomach disability, entitlement to service connection for an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied entitlement to service connection for a nervous condition, including schizophrenia.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's October 1998 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for schizophrenia, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final as to the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen the Veteran's claim of service connection for schizophrenia is completely favorable, no further action with respect to such issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for schizophrenia was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, in January 1968, the Veteran filed a claim of entitlement to service connection for a nervous condition and ulcers.  In a June 1968 rating decision, the RO granted entitlement to service connection for "duodenal ulcer with vagotomy and pyloroplasty and associated nervous manifestations" and assigned a 20 percent disability rating.  In January 1970, the Veteran underwent a VA psychiatric examination in connection with a claim for an increased disability rating, and he was given a diagnosis of passive aggressive personality disorder.  Thereafter, in a March 1970 rating decision denying the Veteran's claim for an increased rating, the RO indicated that "[t]he nervous condition currently diagnosed is not a ratable entity and not associated with the service-connected condition for which compensation is being paid."  On the associated rating code-sheet, the RO noted that passive-aggressive personality disorder was not service-connected because it is a constitutional or developmental abnormality and not a disability under the law.  

Thereafter, in a June 1972 rating decision, the RO increased the Veteran's disability rating to 60 percent, but, for the first time, it dropped the "nervous manifestations" from the Veteran's rated disability, and rated the Veteran for subtotal gastrectomy with esophagitis.  

In an August 1978 rating decision, the RO denied a claim of entitlement to service connection for schizophrenia on the basis that there was no diagnosis of schizophrenia until 1972, which was many years after service, and that there was no evidence of another psychiatric disorder in service.  The Veteran appealed this decision, and in an April 1981 Board decision, the Board denied the Veteran's claim of entitlement to service connection for schizophrenia on the basis that there was no nexus between schizophrenia and service.  

In June 1981, the Veteran filed a claim of entitlement to service connection for delayed stress syndrome, which the RO construed as a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO denied the claim in a September 1982 decision, which the Veteran appealed to the Board.  In a July 1984 decision, the Board denied a claim of entitlement to service connection for a psychiatric disorder on the basis that there was no diagnosis of PTSD in the record and that there was no evidence of a nexus between the Veteran's diagnosed schizophrenia and service.  Thereafter, the RO declined to reopen claims of entitlement to service connection for an acquired psychiatric disorder in January 1993 and January 1996.  The RO issued the last final denial of the Veteran's claim of entitlement to service connection for schizophrenia in an October 1998 rating decision, which declined to reopen his claim on the basis that no new and material evidence had been submitted to reopen the previously denied claims.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The October 1998 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in October 1998 included the Veteran's service treatment records, VA and private treatment records showing a diagnosis of and treatment for schizophrenia, and the Veteran's lay statements regarding the onset of his psychiatric disorder.  The RO concluded that while the evidence reinforced the fact that the Veteran receives ongoing treatment for paranoid schizophrenia, no new and material evidence had been received showing a nexus between that diagnosis and service.  Thus, the claim was denied.

Relevant additional evidence received since the December 1998 rating decision includes additional VA treatment records and the Veteran's lay statements.  This newly received evidence consists of a January 2008 letter from one of the Veteran's VA treatment providers, R.M.  In the letter, R.M. opines that according to records, the Veteran has had schizophrenia since the 1960s.  Additionally, in a June 2007 statement, the Veteran provided extensive details about his in-service psychiatric treatment and hospitalizations.  

This evidence was not previously on file at the time of the December 1998 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence of schizophrenia, which is the reason that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for schizophrenia, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When viewed as a whole, the new evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's schizophrenia.   

Accordingly, the claim of entitlement to service connection for schizophrenia is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As the claim for service connection for schizophrenia has been reopened, VA is obligated to consider the claim on the merits, including the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for schizophrenia is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining claims on appeal.

Service Connection Claim

The Veteran contends that his currently diagnosed chronic paranoid schizophrenia had its onset during service.  He asserts that he was treated for schizophrenia from March through June 1964 at the hospital at Fort Lee, Virginia, and again from June through October 1964 at the hospital at Schofield Barracks, Hawaii.  The Veteran contends that he was then sent to Fort Wayne, Indiana, where he was treated for schizophrenia at the Old Mariner Hospital from November 1964 until his discharge in April 1965.  According to the Veteran, he was being processed for a medical discharge due to his stomach and psychiatric problems, but that he took a hardship discharge instead.  See June 2007 Statement in Support of Claim.

The Veteran's service treatment records confirm that he was seen for psychiatric complaints during service.  An April 1964 treatment note shows that the Veteran reported being "very nervous and upset and has a lot of problems."  He was referred to the mental health clinic.  Thereafter, the Veteran was seen at the Fort Lee emergency clinic on June 2, 1964 for "acute depressive reaction," and he was "admitted."  A physical profile record dated on June 8, 1964 from Kenner Army Hospital at Fort Lee shows that the Veteran was assigned a 2T in the 'S' category, which stands for psychiatric.  See generally Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A service treatment record dated on June 10, 1964, shows that the Veteran underwent psychological testing.  There are no records from Kenner Army Hospital associated with the claims file.

On the Veteran's April 1965 discharge Report of Medical History, he indicated that he had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  The examiner noted that the Veteran "worries a lot."  On the associated discharge examination report, the examiner evaluated the Veteran as psychiatrically normal.  

Post-service treatment records show that the Veteran received ongoing psychiatric treatment.  A May 1968 private treatment note shows that the Veteran was diagnosed with acute anxiety with probable recurrent peptic ulcer.  During VA psychiatric examinations in March 1969, January 1970, February 1972, the Veteran was diagnosed with passive-aggressive personality disorder.  

In December 1972, the Veteran was admitted to the Allen Park, Michigan VA hospital with complaints of being "nervous, shaky all over inside."  He was discharged in January 1973 with a diagnosis of chronic schizophrenia, undifferentiated type with depressive features.  In a December 1976 letter, the Veteran's private psychiatrist, Dr. J.S.D. indicated that the Veteran suffered from chronic, undifferentiated schizophrenic reaction.  

The Veteran was afforded VA psychiatric examinations in April and July 1977.  Both examiners noted the diagnoses of schizophrenia, but opined that those diagnoses were "questionable," and both examiners diagnosed the Veteran with passive-aggressive personality disorder.  

In November 1977, a physician who had treated the Veteran while he was in service submitted a statement.  Dr. C.E.D indicated that he was retired from the practice of medicine but that he remembered the Veteran and his case "very well."  He reported that the Veteran came to see him regularly in 1965 with a nervous disorder, which he diagnosed as schizophrenia, and that he recommended that the Veteran seek psychiatric care.  In a February 1979 letter, Dr. J.S.D. reported that the Veteran definitely had "schizophrenic problems."  Dr. J.S.D. also noted reports indicating that the Veteran actually suffers from a personality disorder.  Dr. J.S.D. indicated that "in fact, [the Veteran] is being treated for schizophrenia and that there is a possibility that this could be related to what happened while he was in the service."  

In October 1979, the Board remanded the Veteran's case in order to afford him with another VA examination.  A November 1979 VA examiner diagnosed the Veteran with paranoid schizophrenia and opined that "the schizophrenia (both paranoid and chronic undifferentiated types) diagnosed in the service and thereafter, is related to the personality disorders diagnosed earlier and is probably a maturation of them."  Subsequent VA treatment records show continuing diagnoses and treatment for chronic schizophrenia and an anxiety disorder; however, there are no current diagnoses of any personality disorders.  In a January 2008 letter, one of the Veteran's VA treatment providers, R.M. opined that, according to records, the Veteran has had schizophrenia since the 1960s.  

Although there are numerous opinions from the 1970s regarding whether the Veteran suffers from schizophrenia or a personality disorder, there is no etiology opinion on file regarding the Veteran's currently diagnosed acquired psychiatric disorders, to include schizophrenia and anxiety disorder.  Moreover, while the Board notes the previous diagnoses of passive-aggressive personality disorder, the record does not contain any current personality disorder diagnoses, and the regulatory provisions that prohibit payment of compensation for personality disorders (without superimposed acquired psychiatric disability) therefore do not apply.  The critical question remaining is whether the acquired psychiatric disorders currently diagnosed had their onset in service or are otherwise due to disease or injury incurred in service.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and etiology of his psychiatric disorders, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the nature and etiology of such disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4).

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  Specifically, the Veteran reported that he was treated for schizophrenia from March through June 1964 at the hospital at Fort Lee, Virginia, from June through October 1964 at the hospital at Schofield Barracks, Hawaii, and at the Old Mariner Hospital at Fort Wayne, Indiana from November 1964 until his discharge in April 1965.  Additionally, the Veteran's service treatment records indicate that he was admitted to Kenner Army Hospital at Fort Lee in June 1964.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records and mental health records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Additionally, the Board notes that the Veteran's personnel records are not associated with the claims file.  The Veteran has repeatedly asserted that he was being processed for a medical discharge due, in part, to his psychiatric problems in service.  In light of this, personnel records may be relevant to the Veteran's acquired psychiatric disorder claim, and an attempt should be made to obtain and associate these records with the claims file.

Increased Rating Claim

The Veteran contends that his stomach disability is more severe than currently rated.  

The Veteran was last afforded a VA examination to assess the severity of his service-connected stomach disability in February 2011, over four years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's stomach disability may have worsened since the last VA examination.  Specifically, in a June 2015 brief, the Veteran's representative asserted that the Veteran's symptomatology had worsened since the last examination and specifically requested that the Veteran be afforded a more contemporaneous examination.  As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of his stomach disability.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

TDIU

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has not worked since 1975.  See February 2011 VA Examination.  Moreover, in several statements, the Veteran indicated that his service-connected stomach disability prevents him from working.  See, e.g., February 2007 Statement in Support of Claim; March 2007 VA Form 9.  This evidence suggests that the Veteran may be unemployable, in part, as a result of his service-connected stomach disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected stomach disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Outstanding Treatment Records

With regard to all issues on appeal, remand is also required to obtain VA treatment records.  In its February 2013 remand, the Board noted that the Veteran had been receiving ongoing medical treatment from the VA Medical Center (VAMC) in Mountain Home, Tennessee, and the Board directed the AOJ to obtain treatment records from the Mountain Home VAMC dated from 2008 to the present.  The AOJ subsequently associated records from the Mountain Home VAMC dated from January 2008 to February 2010.  However, the Board notes that a March 2009 treatment note indicates that the Veteran was planning to move back to Michigan.  Additionally, the record shows that the Veteran currently lives in Michigan.  Accordingly, on remand, the AOJ should associate all VA treatment records dated from February 2010 to the present from the Michigan VAMC at which the Veteran currently receives treatment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty  threshold for one person.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from February 2010 to the present from the Michigan VAMC at which the Veteran currently receives treatment.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

3. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalizations at Kenner Army Hospital at Fort Lee, Virginia in June 1964; the hospital at Schofield Barracks, Hawaii from June through October 1964; and the Old Mariner Hospital at Fort Wayne, Indiana, from November 1964 through April 1965, including any mental health records.  The Board again notes that service hospitalization records and mental health records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Obtain and associate with the claims file the Veteran's complete service personnel records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

5. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.

With respect to each acquired psychiatric disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include chronic paranoid schizophrenia and anxiety disorder), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder had its onset during the Veteran's military service or was caused by any incident or event that occurred during his period of service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed psychosis, to include schizophrenia, first manifested within one year of the Veteran's service discharge in April 1965, and, if so, to describe the manifestations.  The examiner should specifically comment on the Veteran's statements regarding his symptoms immediately after service, as well as the November 1977 statement of Dr. C.E.D indicating that the Veteran had symptoms of schizophrenia in 1965.

In providing these diagnoses and opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by the March 1969, January 1970, February 1972, April 1977, July 1977, and November 1979 VA examiners, as well as the December 1976 and February 1979 private opinions of Dr. J.S.D. and the January 2008 opinion of VA treatment provider R.M.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records showing psychiatric treatment and complaints; VA and private treatment records; VA examination reports; and the Veteran's statements regarding onset of symptoms.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia.  The examiner should also identify any associated nervous manifestations.

The examiner should opine as to whether the service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations most closely approximate "moderate" or "severe" postgastrectomy symptoms.  

Note: "Moderate" symptoms include less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  "Severe" symptoms include nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The examiner should also comment on whether the esophagitis and other esophagus symptoms documented in the claims file approximate esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus, and, if so, whether such is moderate; severe, permitting liquids only; or permitting passage of liquids only with marked impairment of general health.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's stomach disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to service-connected stomach disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


